                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BILLY MCCOY                                                                        PLAINTIFF

VS.                                    4:20-CV-00749-BRW

ANDREW M. SAUL                                                                   DEFENDANT
Commissioner, Social Security Administration

                                              ORDER

       Pending is Plaintiff’s Application for Attorney’s Fees pursuant to the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412 (Doc. No. 24). Absent noting some topographical errors,

Defendant does not object.1

       Since the hours spent by counsel were reasonable, the motion is GRANTED IN PART

and Plaintiff is entitled to attorney’s fees and costs of $6,703.15.

       The EAJA fee award is payable to Plaintiff and mailed to Plaintiff’s counsel, but subject

to any offset to satisfy any pre-existing debt owed to the United States.2

       IT IS SO ORDERED this 30th day of June, 2021.

                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE




       1
        Doc. No. 26.
       2
        Astrue v. Ratliff, 130 S. Ct. 2521, 2527-28 (2010).

                                                  1
